Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-4, 6-7, 11 and 13-18 and 20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Marone et al. (Pub NO. Us 2020/0017234 A1; prior art from IDS filed on 10/29/2020).
Regarding Claim 1, Marone teaches a feedback system (system in Fig. 1-Fig. 9; See [0018]-[0025]) for a rotating component (rotating shaft 124 in Fig. 1; See [0019]) of an aircraft engine (See [0020]), the rotating component rotatable about an axis (rotor shaft rotates about axis A in Fig. 1; See [0019]), the system comprising: a feedback device (204 in fig. 2; See [0025]) comprising: 
a body (body 218/204 in Fig. 6-Fig. 7) having a plurality of cavities (plurality of rod inserts 602 have cavity in fig. 7A-Fig. 7B; See [0036]-[0040]) defined therein and circumferentially spaced thereabout (602 are spaced apart from each other circumferentially in fig. 7B), each of the plurality of cavities configured to receive therein one of a plurality of position markers (602 receives plurality of position marker 202 in Fig. 7B; See [0030], [0037]), the body made of a non-ferromagnetic material (body 204 is made pf plastic and is non-ferromagnetic; See [0037]) and the plurality of position markers comprising a ferromagnetic material (602 is ferrous material and 202/702 is integral to 602 and are made of same material in Fig. 7B; See [0037]-[0038]), and a sealing member (as feedback ring 204 in Fig. 6A has coating/ shielding and it is sealing member, [0040]) configured to be secured to the body for retaining the plurality of position markers within the plurality of cavities (ring 702 retains position markers 202 in body of Fig. 7B; See [0038]); 
at least one sensor (sensor 212 in Fig. 2; See [0022]) configured for at least one sensor signal in response to detecting a relative movement between the feedback device and the at least one sensor (sensor 212 sensed signal relative 
a processing unit (controller 220 in Fig. 2; See [0023]) communicatively coupled to the at least one sensor and configured to determine a rotational speed of the rotating component from the at least one sensor signal received from the at least one sensor (See [0023]-[0024]).

    PNG
    media_image1.png
    868
    832
    media_image1.png
    Greyscale

Regarding Claim 2, Marone teaches the feedback system of claim 1, wherein the body comprises an outer surface and an inner surface opposite the outer surface, the plurality of cavities extending from the inner surface towards the outer surface and the plurality of position markers configured to be inserted into the plurality of cavities through the inner surface (See Fig. 7A and Fig. below).

    PNG
    media_image2.png
    884
    908
    media_image2.png
    Greyscale

Regarding Claim 3, Marone teaches the feedback device of claim 2, wherein the sealing member is configured to be secured to the inner surface of the body for retaining the plurality of position markers within the plurality of cavities (See Fig. 7A and Fig. below).

    PNG
    media_image3.png
    821
    791
    media_image3.png
    Greyscale

Regarding Claim 4, Marone teaches the feedback system of claim 1, wherein the plurality of position markers are configured to fit into the plurality of cavities (See Fig. 7A and Fig. below).

    PNG
    media_image3.png
    821
    791
    media_image3.png
    Greyscale

Regarding Claim 6, Marone teaches the feedback device of claim 1, wherein each of the plurality of position markers has one of a circular, a semi-circular, an oval, a rectangular (See rectangular shape markers in Fig. below), and a square cross-sectional shape, and further wherein each of the plurality of cavities has a corresponding cross-sectional shape (See cross-sectional shape cavities in Fig. below). 

    PNG
    media_image4.png
    821
    791
    media_image4.png
    Greyscale

Regarding Claim 7, Marone teaches the feedback system of claim 1, wherein the sealing member (coating/shielding member; See [0040]) is made of the non- ferromagnetic material (insulator is non-ferromagnetic material; See [0040]).
Regarding Claim 11, Marone teaches the feedback system of claim 1, wherein the rotating component is an engine shaft (shaft 126 with propeller 130 in Fig. 1 is rotating; See [0022]-[0026]), and further wherein the sealing member (feedback ring 204 has sealing member in Fig. 2; See [0040]) is configured to be mounted on the engine shaft for coupling the feedback device to the rotating component (See [0031]).
Regarding Claim 13, Marone teaches the feedback system of claim 1, wherein the rotating component is an engine shaft (rotating shaft 124 in Fig. 1; See [0019]-[0020]), and further wherein the body (body 130/132 in fig. 1is 204 in Fig. 2, Fig. 6; See [0020]-[0021]) is configured to be extended at an angle to the longitudinal axis on one side of the engine shaft to create an extended member configured to be mounted on the engine shaft (See body 130/132 is extended in longitudinal direction A from shaft 124 in Fig. 1 and 132 made an angle with A in Fig. 1) for coupling the feedback device to the rotating component (body 204 couples the feedback ring to shaft; See [0021]).
Regarding Claim 14, Marone teaches a feedback device (system in Fig. 1-Fig. 9; See [0018]-[0025]) for an aircraft engine (See [0020]), the feedback device comprising:

a sealing member (as feedback ring 204 in Fig. 6A has coating/ shielding and it is sealing member, [0040]) configured to be secured to the body for retaining the plurality of position markers within the plurality of cavities (ring 702 retains position markers 202 in body of Fig. 7B; See [0038]).

    PNG
    media_image1.png
    868
    832
    media_image1.png
    Greyscale

Regarding Claim 15, Marone teaches the feedback device of claim 14, wherein the body comprises an outer surface and an inner surface opposite the outer surface, the plurality of cavities extending from the inner surface towards the outer surface and the plurality of position markers configured to be inserted into the plurality of cavities through the inner surface (See Fig. 7A and Fig. below).

    PNG
    media_image2.png
    884
    908
    media_image2.png
    Greyscale

Regarding Claim 16, Marone teaches the feedback device of claim 15, wherein the sealing member is configured to be secured to the inner surface of the body for retaining the plurality of position markers within the plurality of cavities (See Fig. 7A and Fig. below).

    PNG
    media_image3.png
    821
    791
    media_image3.png
    Greyscale

Regarding Claim 17, Marone teaches the feedback device of claim 14, wherein each of the plurality of position markers has one of a circular, a semi-circular, an oval, a rectangular (See rectangular shape markers in Fig. below), and a square cross-sectional shape, and further wherein each of the plurality of cavities has a corresponding cross-sectional shape (See cross-sectional shape cavities in Fig. below). 

    PNG
    media_image4.png
    821
    791
    media_image4.png
    Greyscale

Regarding Claim 18, Marone teaches the feedback device of claim 14, wherein the sealing member (coating/shielding member; See [0040]) is made of the non- ferromagnetic material (insulator is non-ferromagnetic material; See [0040]).
Regarding Claim 20, Marone teaches a feedback method (method in Fig. 1-Fig. 9; See [0018]-[0025]) for a rotating component of an aircraft engine (See [0020]), the rotating component rotatable about an axis (rotor shaft rotates about axis A in Fig. 1; See [0019]), the method comprising, at a processing device (controller 220 in Fig. 2; See [0023]):
receiving at least one sensor signal from at least one sensor configured for producing the at least one sensor signal (receiving signal from sensor 212 in Fig. 2; See [0022])  in response to detecting a relative movement between a feedback device (204 in fig. 2; See [0025]) and the at least one the feedback device comprising a body (body 204 in Fig. 6-Fig. 7) having a plurality of cavities (plurality of rod inserts 602 have cavity in fig. 7A-Fig. 7B; See [0036]-[0040])  defined therein and circumferentially spaced thereabout (602 are spaced apart from each other circumferentially in fig. 7B), each of the plurality of cavities configured to receive therein one of a plurality of position markers (602 receives plurality of position marker 202 in Fig. 7B; See [0030], [0037]), the body made of a non-ferromagnetic material (body 204 is made pf plastic and is non-ferromagnetic; See [0037]) and the plurality of position markers comprising a ferromagnetic material (602 is ferrous material and 202/702 is integral to 602 and are made of same material in Fig. 7B; See [0037]-[0038]), and a sealing member (as feedback ring 204 in Fig. 6A has coating/ shielding and it is sealing member, [0040]) configured to be secured to the body for retaining the plurality of position markers within the plurality of cavities (ring 702 retains position 
determining a rotational speed of the rotating component from the at least one sensor signal (sensor 212 sensed signal relative movement to feedback 214 in fig. 2; See [0022]-[0025]).

    PNG
    media_image1.png
    868
    832
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Marone in view of in view of Kusleika et al. (Pub NO. US 2018/0228628 A1; hereinafter Kusleika).
Regarding Claim 5, Marone teaches the feedback system of claim 1. Marone is silent about further comprising an adhesive disposed within the plurality of cavities for retaining the plurality of position markers therein.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Marone by using an adhesive disposed within the plurality of cavities for retaining the plurality of position markers, as taught by Kusleika in order to be capable of deformation (Kusleika; abstract).
7.	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marone in view of in view of Ezaki et al. (Pub NO. US 2013/0201755 A1; hereinafter Ezaki).
Regarding Claim 8, Marone teaches the feedback system of claim 1, wherein the non-ferromagnetic material has a first magnetic permeability (shielding material Mu has first permeability; See [0040]).
Marone is silent about the ferromagnetic material has a second magnetic permeability greater than the first magnetic permeability.
Ezaki teaches the ferromagnetic material has a second magnetic permeability greater than the first magnetic permeability (See [0019]).

Regarding Claim 19, Marone teaches the feedback device of claim 14, wherein the non-ferromagnetic material has a first magnetic permeability (shielding material Mu has first permeability; See [0040]).
Marone is silent about the ferromagnetic material has a second magnetic permeability greater than the first magnetic permeability.
Ezaki teaches the ferromagnetic material has a second magnetic permeability greater than the first magnetic permeability (See [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Marone by using the ferromagnetic material has a second magnetic permeability greater than the first magnetic permeability, as taught by Ezaki in order to manufacture magnetic device (Ezaki; [0002]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Marone in view of in view of MATSUSHITA et al. (Pub NO. US 2019/0275789 A1; hereinafter Matsushita).
Regarding Claim 9, Marone teaches the feedback system of claim 8, wherein the non-ferromagnetic material is insulating material (See [0040]).
Marone is silent about a thermoplastic material.
Matsushita teaches a thermoplastic material is insulator (See [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Marone by using a thermoplastic material as insulator, as taught by Matsushita in order to suppress corona discharge (Matsushita; [0040]).
9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Marone in view of in view of Hornsell et al. (Pub NO. US 2005/0103902 A1; hereinafter Hornsell).
Regarding Claim 10, Marone teaches the feedback system of claim 8. Marone is silent about wherein the ferromagnetic material has a relative magnetic permeability between 80,000 and 100,000.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Marone and Hornsell by using the ferromagnetic material has a relative magnetic permeability between 80,000 and 100,000, in order to achieve desired functionality.
10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Marone in view of in view of Maiorana et al. (Pub NO. US 2019/0016246 A1; hereinafter Maiorana).
Regarding Claim 12, Marone teaches the feedback system of claim 11, wherein the feedback device (204 in fig. 2; See [0025]).
Marone is silent about further comprises at least one locking member for securing the sealing member relative to the body.
Maiorana teaches regarding vehicle assembly (See abstract) further comprises at least one locking member for securing the sealing member relative to the body (See abstract, [0004]).
.


Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. Horsnell et al. (Pub NO. US 2006/0098060 A1) discloses Device and Method of Operation.
	b. Horsnell et al. (Pub NO. US 2006/0238587 A1) discloses Solenoid Valve.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867